PER CURIAM.
In an evidentiary hearing on the husband’s emergency motion to establish summer visitation, the trial eourt interrupted the wife’s cross-examination of the husband and announced a ruling, thus preventing completion of the cross-examination as well as any opportunity for the wife to testify in support of her claim that the husband, who plans to vacation with the children in his home country of Venezuela, has threatened not to return the children to this country. We vacate the order granting the husband permission to take the children out of the country. We direct that there be a new evidentiary hearing, before a different judge, within ten business days. We intimate no view on the ultimate merits.
Certiorari granted.
COPE, J., and NESBITT, Senior Judge concur.